Case 2:21-mc-00052-MRH Document 1 Filed 01/25/21 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

IN RE APPLICATION OF FORBES A

MEDIA LLC AND THOMAS — Misc. Action No. h u -Me -J. ZL
BREWSTER TO UNSEAL COURT
RECORDS Related to: Case No. 15-880

Ey nS a

rs Hi i 3) fied
E ; Paty
E Kas Me

ba
st

   

JAN 25 2021

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

APPLICATION OF FORBES MEDIA LLC AND THOMAS BREWSTER
TO UNSEAL COURT RECORDS

 

 

1, Applicants Forbes Media LLC (“Forbes”) and its Associate Editor
Thomas Brewster (“Brewster”) respectfully move this Court for an order unsealing
certain court records relating to an order under the All Writs Act, 28 U.S.C. §
1652, that required Sabre, a travel technology firm, to assist the United States
government in effectuating an arrest warrant (hereinafter, the “AWA Order”).
Applicants are informed and believe that the order was issued by the district court
in Case No. 15-1880. See Ex. 1 at 4.

2. Applicants respectfully request that the Court unseal the AWA Order;
the government’s application for the AWA Order and any supporting documents,

including affidavits; and any other court records relating to the AWA Order,
Case 2:21-mc-00052-MRH Document1 Filed 01/25/21 Page 2 of 7

including, but not limited to, any motions to seal, the docket in Case No. 15-880,
and all docket entries (collectively, the “AWA Materials”).
INTEREST OF THE APPLICANTS

3. Applicants, like all members of the public and the press, have a strong
interest in observing and understanding the consideration and disposition of
matters by the federal courts. That interest is heightened when the action of the
Court concerns actions taken by the executive branch.

4. The government’s use of the All Writs Act to obtain judicial orders
requiring private technology firms in general, and Sabre in particular, to provide
technical assistance to the government is a matter of intense public interest, as well
as a subject of Applicants’ reporting. See, e.g., Thomas Brewster, The FBI Is
Secretly Using a $2 Billion Travel Company as a Global Surveillance r ool, Forbes
(July 16, 2020), https://perma.co/R96R-AXL9.

| 5. The public and the press have a particularly strong interest in access to
court records that would shed light on the government’s collection of location
records, which “hold for many Americans the privacies of life.” Carpenter v.
United States, 138 S. Ct. 2206, 2217 (2018) (quoting Riley v. California, 573 U.S.
373, 403 (2014)). The disclosure of such information to the government implicates
a range of weighty ‘constitutional and policy interests, including reporter-source

confidentiality. As a result, the public and press have a keen interest in
Case 2:21-mc-00052-MRH Document1 Filed 01/25/21 Page 3 of 7

é

understanding the government’s basis for seeking an AWA Order directing Sabre
to provide it with contemporaneous travel information about a targeted individual,
as well as the district court’s basis for issuing that AWA order.

BACKGROUND FACTS

6. Originally adopted in connection with the Judiciary Act of 1789, see
Judiciary Act of 1789, ch. 20, §§ 13-14, 1 Stat. 73, 80-82, the All Writs Act in its
current form authorizes federal courts to “issue all writs necessary or appropriate in
~ aid of their respective jurisdictions and agreeable to the usages principles of law,”
28 U.S.C. § 1651.

7. Though the All Writs Act may be used to issue orders for a range of
procedural purposes, All Writs Act orders requiring private technology firms to
provide the United States government with “technical assistance” are of particular
public interest. United States v. N.Y. Tel. Co., 434 U.S. 159, 171 (1977).

8. In perhaps the highest-profile example, the government in 2016
sought an order under the Act that would have required Apple to provide a means
of bypassing security measures on an iPhone that belonged to one of the shooters
in the San Bernardino terrorist attack. See In the Matter of the Search of an Apple
iPhone Seized During the Execution of a Search Warrant on a Black Lexus IS300,
California License Plate 35KGD203, No. ED 15-0451M, 2016 WL 618401, at *1

(C.D. Cal. Feb. 16, 2016).
‘Case 2:21-mc-00052-MRH Document 1 Filed 01/25/21 Page 4 of 7

9. Before it was mooted, that litigation sparked a wide-ranging public
debate on the wisdom and legality of such technical assistance orders. See, e.g.,
Amicus Briefs in Support of Apple, Apple (Mar. 2, 2016), https://perma.cc/PL6K-
S6WZ (collecting court filings and public statements opposing the requested
order). And the national conversation about the appropriate scope of such
compelled assistance orders has continued unabated. Compare, e.g., Alan Z.
Rozenshtein, Surveillance Intermediaries, 70 Stan L. Rev. 99, 176-177 (2018)
(arguing that private firms’ resistance to technical-assistance orders undermines
self-government), with Note, Cooperation or Resistance?: The Role of Tech
Companies in Government Surveillance, 131 Harv. L. Rev. 1722, 1724 (2018)
(arguing that the picture is “more complicated” and that firms play an important
role in checking the government).

10. As Applicants’ have reported, circumventing encryption is not the
only context in which the All Writs Act has been invoked to compel private
companies to assist federal government surveillance efforts. See Brewster, supra.
According to court records unsealed in the Southern District of California in
F ebruary 2020, the government has used the Act to require Sabre, a leading travel
technology company, to engage in “real-time” monitoring of travelers who are the

subject of an active arrest warrant for the government. See Ex. | at 4.
Case 2:21-mc-00052-MRH Document 1 Filed 01/25/21 Page 5of7

11. Sabre is one of the three largest players in its market, responsible for
more than one-third of global air travel bookings. See Brewster, supra. Asa
result, it has a staggering volume and diversity of records, including “itineraries,
fares, reservations, connecting flights and ticket costs,” as well as “crew schedules
and other logistical information.” Jd.

12. Pursuant to the All Writs Act, the government has sought orders
requiring Sabre “to provide representatives of the FBI complete and
contemporaneous ‘real time’ account activity information” on targeted travelers,
what the government has described as a “hot watch.” Ex. | at 2, 4.

13. In support of its application in the Southern District of California, the
government identified several other instances in which it had asked for—and
obtained—orders under the All Writs Act that imposed similar surveillance
obligations on Sabre. See Ex. 1 at 4. One of them, identified in the application as
Case No. 15-880, was issued by the Western District of Pennsylvania. Id.
Applicants are informed and believe that the matter is still under seal. |

REQUEST FOR RELIEF

14. Applicants seek an order unsealing the AWA Materials.

15. Applicants seek any further relief that the Court deems Just and
proper.

Dated: January 22, 2021 Respectfully submitted,
Case 2:21-mc-00052-MRH Document1 Filed 01/25/21 Page 6 of 7

s/ Paula Knudsen Burke

 

Paula Knudsen Burke [PA 87607]
pburke@rcfp.org

Katie Townsend*
ktownsend@rcfp.org

REPORTERS COMMITTEE FOR
FREEDOM OF THE PRESS

1156 15th St. NW, Suite 1020
Washington, DC 20005

Phone: 202.795.9300

Facsimile: 202.795.9310

*Pro hac vice application pending

Counsel for Applicants Forbes Media LLC
and Thomas Brewster
Case 2:21-mc-00052-MRH Document1 Filed 01/25/21 Page 7 of 7

PROOF OF SERVICE

[ hereby certify that this 224 day of January 2021, I have served the Application of Forbes
Media LLC and Thomas Brewster to Unseal Court Records as well at the Memorandum of
Points and Authorities by Certified Mail on:

Stephen R. Kaufman

First Assistant U.S. Attorney

United States Attorney's Office for the Western District of Pennsylvania
700 Grant Street

Suite 4000 °

Pittsburgh, PA 15219

Respectfully submitted,

/s/Paula Knudsen Burke

Paula Knudsen Burke

REPORTERS COMMITTEE FOR FREEDOM
_ OF THE PRESS

PA 87607

PO Box 1328

Lancaster, PA 17608

pknudsen@rcfp.org

(
